Case:19-10377-EEB Doc#:47 Filed:03/07/19                  Entered:03/07/19 11:50:50 Page1 of 1
(COB 245 vo2004Exam)(02/11)




                   IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Colorado ,
                                       HONORABLE Elizabeth E. Brown

In re:
               Richard John O'Casio

Debtor(s)
                                                       Case No.:      19−10377−EEB
                                                       Chapter:       7


                              ORDER GRANTING MOTION FOR 2004 EXAMINATION

    On March 6, 2019 , Harry L. Simon on behalf of Alliance Leasing Corp. ("Movant") filed a motion
for examination under Rule 2004 ("Motion"). This court, having considered the Motion, hereby

   ORDERS that the Movant is authorized to conduct an examination of Raul H. Borrastero and/or
Nancy G. Borrastero and Wells Fargo Bank pursuant to Fed.R.Bankr.P 2004 and L.B.R. 2004−1; and

    FURTHER ORDERS that Movant may compel the attendance of witnesses and production of
documents in the manner prescribed by Fed.R.BankrP. 2004(c) and 9016.



Dated: 3/7/19                                        BY THE COURT:
                                                     s/ Elizabeth E. Brown
                                                     United States Bankruptcy Judge
